            Case 5:19-cv-00508-EGS Document 14 Filed 09/29/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MELVIN ANTHONY HERNANDEZ,                          :
                                                   :
                               Petitioner,         :           CIVIL ACTION NO. 19-508
                                                   :
       v.                                          :
                                                   :
BARRY SMITH, THE DISTRICT                          :
ATTORNEY OF THE COUNTY OF                          :
LEHIGH, and THE ATTORNEY                           :
GENERAL OF THE STATE OF                            :
PENNSYLVANIA,                                      :
                                                   :
                               Respondents.        :

                                              ORDER

       AND NOW, this 29th day of September, 2020, after considering the “Motion for

Reopening of Judgment Under Fed.R.Civ.P. Rule 60(b)(4), (6)” filed by the pro se movant, Melvin

Anthony Hernandez (Doc. No. 12); and for the reasons set forth in the separately filed

memorandum opinion, it is hereby ORDERED as follows:

       1.       The “Motion for Reopening of Judgment Under Fed.R.Civ.P. Rule 60(b)(4), (6)”

(Doc. No. 12) is DENIED; and

       2.       There is no cause to issue a certificate of appealability.


                                                       BY THE COURT:



                                                       /s/ Edward G. Smith
                                                       EDWARD G. SMITH, J.
